The CHIEF JUSTICE
delivered the opinion of tho Court.
In cases of original attachment, it is believed to be the imperious duty .of the Court, to look through the whole proceedings, and quash if they are not in strict conformity to the statute. In the first statute on this subject, there is a material difference as to the bond to be taken in a case returnable into the Superior, or Inferior Courts ol the Mississippi Territorjq and a case cognizable by a justice of the peace. The act of 1814 was intended to consolidate the several laws on the subject. The fifth section of that act prescribes the condition of the bond in a case cognizable by a justice of the peace. This H *133found in the 18th page of the Digest. In page 512, is the 15th section of the same act, providing that justices of the peace, or of the quorum, for sums above their jurisdiction, may issue attachments, returnable to the Superior Court, if the plaintiff comply with the requisitions of the 5th section. These two sections of this act being so far separated from each other, probably misled the Court below, as the same ‘circumstance did this Court on the first examination of the case. We are of opinion that the bond was in conformity to the statute, and that the judgement must be reversed, and the cause be remanded.
Judge Saffold not sitting.